In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 260-905.
The application is granted, the judgment granting post-conviction relief is set aside, and the conviction and sentence are reinstated. See State v. Penns, 99-2916 (La.12/20/99), 758 So.2d 776.
JOHNSON, J., would deny the writ application. See State v. Penns, 99-2916 (La.12/20/99), 758 So.2d 776 (JOHNSON, J., dissenting).
VICTORY, J., not on panel.